         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 1 of 42




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 LESEDI TOUSSAINT, individually and on
 behalf of all others similarly situated,
                                                   No. 1:19-cv-10628-DJC
                Plaintiff,
                                                   First Amended Class Action Complaint for
        v.
                                                   Violations of the Federal Securities Laws
 CARE.COM, INC., SHEILA LIRIO
                                                   Jury Trial Demanded
 MARCELO, and MICHAEL ECHENBERG,

                Defendants.


       Lead Plaintiff Lesedi Toussaint (“Lead Plaintiff”), by and through his attorneys, alleges

upon personal knowledge as to himself, and upon information and belief as to all other matters,

based upon the investigation conducted by and through his attorneys, which included, among other

things, a review of documents filed by Defendants (as defined below) with the United States

Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

Defendants, interviews with confidential witnesses who have personal knowledge of the allegations

contained herein, and review of other publicly available information, as follows:

                                     Summary of the Action

       1.      This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Defendant Care.com, Inc. (“Care.com” or the “Company”) common stock

between May 23, 2016 and April 2, 2019, inclusive (the “Class Period”). This action is brought on

behalf of the Class for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by

the SEC, 17 C.F.R. § 240.10b-5.
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 2 of 42




       2.      Care.com describes itself as “the world’s largest online marketplace for finding and

managing family care.” 2018 Form 10-K at 3. It describes its mission as helping “families make

informed decisions in one of the most important and highly considered aspects of their family life—

finding and managing quality care for their family, their children, parents, pets and other loved

ones.” Id.

       3.      The Class Period begins on May 23, 2016 when Defendant Sheila Lirio Marcelo,

Founder, President, and CEO of Care.com, said at a JP Morgan Media, Technology and Telecom

Conference “We have . . . about 7 million caregivers that we have vetted . . . . [W]e continue to

invest [in safety] and it has been the baseline product from day one, [we have] invested in

background checking that include[s] national criminal record [and] sexual offender registry.”

       4.      Care.com repeatedly distinguished itself from other websites such as Craigslist,

which it characterized as unsafe. In contrasting itself with Craigslist, Care.com purported to “vet”

all of its caregivers listed on its website, 2018 Form 10-K at 3, and to conduct a “review of all job

and profile postings for suspicious or inappropriate content, . . . proactive screening of certain

member information against various databases and other sources for criminal or other

inappropriate activity, the use of technology to help identify and prevent inappropriate activity

through our platform and a safety center that provides resources and information designed to help

families and caregivers make more informed hiring decisions.” Id. at 6.

       5.      Care.com, however, misled investors by creating the impression that all job listings

were subject to pre-screenings, including criminal background checks when, in fact, Care.com

performed criminal background checks and pre-screenings for caregivers only when a customer

paid an extra fee for such background screening. As Marcelo admitted to the Wall Street Journal,




                                                 2
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 3 of 42




in a story published on March 8, 2019, “Care.com is a marketplace platform, like Indeed or

LinkedIn. Like those services, we do not generally verify the information posted by users, interview

users or conduct employment-level background checks.” Marcelo further stated that Care.com

relied on a model of “shared responsibility,” meaning customers could either conduct their own

background checks or pay Care.com to do so.

       6.      Moreover, in an attempt to increase the number of listings on, and drive traffic to,

its website, Care.com began to unilaterally list day care centers from across the country as

providers on its site. Care.com undertook no screening or vetting of any of these day care centers

of any kind. The Company simply listed any business it believed to be a day care center on its web

site. The day care center could later “claim” its listing and become a Care.com provider.

       7.      Prior to the publication of and exposé by the Wall Street Journal on March 8, 2019,

which reported on Care.com’s vetting practices, Care.com listed over 60,000 such day care

centers on its website.

       8.      Care.com warned investors about risks to its business including, among others, that

“Our business depends on the strength of our brand. If we are the subject of negative

publicity, if the services we provide fail to meet our members’ expectations, or if

inappropriate actions by certain of our members are attributed to us, or if we are the target of

lawsuits or investigations, our brand may be damaged, and we may be unable to maintain or

expand our base of members and paying families.” Id. at 16 (Emphasis in original.) Not only

were Defendants warning investors of the consequences of negative publicity, but they too knew

full well the consequences of taking actions that would create negative publicity for the Company.




                                                 3
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 4 of 42




       9.     On Friday March 8, 2019, after the close of trading, the Wall Street Journal

published an article titled “Care.com Puts Onus on Families to Check Caregivers’ Backgrounds –

With Sometimes Tragic Outcomes.” The article discussed that the

              Journal found hundreds of instances in which day-care centers
              appeared to be falsely listed on Care.com as being licensed. The
              Journal cross-referenced phone numbers, addresses and facility
              names with records of licensed child-care providers from the five
              states with the most day-care providers returned by Care.com
              search results: California, Texas, Pennsylvania, Florida and New
              York. In Pennsylvania and Florida – the states with the most
              comprehensive data – a total of nearly 3,000 caregivers were shown
              on Care.com profiles as licensed by the state. The Journal couldn’t
              locate records for 22% of them in databases maintained by agencies
              charged with overseeing child-care facilities. The Journal found by
              contacting day-care centers that some appeared not to exist or not to
              be aware they were on the site. . . . A spokeswoman said that
              Care.com, like other companies, adds listing found in ‘publicly
              available data,’ and that most day-care centers on its site didn’t pay
              for their listings.

The Journal began contacting Care.com as early as February 2019 about its eventual exposé

regarding Care.com’s screening and vetting procedures.

       10.    On Monday March 11, 2019, before the stock market opened, Care.com issued a

Form 8-K in response to the Journal story. The Company disclosed in the 8-K that it would change

its caregiver screening practices and will “no longer release any applications or permit those

caregivers to send messages on the platform until the completion of its preliminary screening

processes.” This was an obvious change from how Care.com previously screened applicants.

       11.    Additionally, Care.com admitted that it “had used publicly available data to create

directory listings for small and medium-sized businesses that provide childcare services. To

enhance quality and accuracy of the directory, the Company allowed such businesses to claim

ownership over the listings the Company had created. Recently, the Company removed all listings



                                                4
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 5 of 42




that had not been claimed. In addition, the Company has made more prominent its notice to users

that it does not verify the credentials or licensing information of businesses listed on its consumer

marketplace.”

       12.      Care.com’s stock price fell on Monday March 11, 2019 from its prior closing price

of $23.41 per share to close at $20.48 per share, a drop of $2.97 per share, or a 12.6% drop.

       13.      On Sunday March 31, 2019 the Wall Street Journal further reported that, just before

the release of its news story on March 8, 2019 “Care.com . . . removed about 72% of day-care

centers, or about 46,594 businesses, listed on its site . . . Those businesses were listed on the site

as recently as March 1.”

       14.      Care.com’s stock price fell another $1.31 per share on April 1, 2019, or 6.6%, and

fell another $1.81 per share, or another 10% on April 2, 2019 after stock market analyst downgrades

of the Company and news that corporate customer Best Buy was suspending its relationship with

Care.com and would conduct “a thorough review of both the program and the company.”

       15.      All totaled, Care.com’s stock price fell by $6.09 per share, or 26%, in reaction to the

Journals’ investigative story, wiping out almost $200 million in market capitalization.

       16.      Lead Plaintiff and the class of Care.com investors were misled. Care.com purported

to warn investors that “[o]ur business depends on the strength of our brand. If we are the subject

of negative publicity . . . our brand may be damaged, and we may be unable to maintain or expand

our base of members and paying families.” Yet, Care.com failed to inform investors that, despite

claiming to be different than the “unsafe” Craigslist, Care.com put itself exactly in the same

position by unilaterally listing day-care centers without any vetting, exposing itself to negative

publicity and damage to its brand, merely to increase the number of listings on its website.




                                                   5
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 6 of 42




       17.     In other words, Care.com omitted to reveal that it created the very risk of negative

publicity it warned investors about when it listed tens of thousands of day-care centers on its

website without any vetting or screening. Indeed, once this practice was exposed by the Wall Street

Journal—negative publicity—Care.com immediately scrubbed its website and changes it practices.

       18.     Additionally, Care.com misled investors as to the pre-screening it conducted of

caregivers listed on its website. It misled investors by claiming it had “7 million vetted caregivers”

when, in fact, it did not. While Care.com sought to distinguish itself from Craigslist, and portray

itself as a website that screens all its caregiver listings, it later admitted that it too is merely an

online marketplace like Indeed or LinkedIn (or, indeed, like Craigslist itself). Investors were misled

as Care.com claimed to be safer than other online marketplaces and conduct preliminary

screenings of caregivers when, in fact, it did not.

       19.     Not only did Care.com subsequently admit that it would change its practices and

“no longer release any applications or permit those caregivers to send messages on the platform

until the completion of its preliminary screening processes,” it also failed to reveal that it did allow

caregivers to post on its website without preliminary screenings and that its prior screenings and

vetting consisted of nothing more than Google searches of an applicant to determine their criminal

background, nothing more.

       20.     Thus, while Marcelo described Care.com as different than Craigslist, in reality,

Care.com was nothing more than Craigslist with an option for consumers to pay more for a real

background check. Plaintiff and the class were misled as to the true screening and vetting policies

that Care.com implemented and followed during the Class Period.




                                                   6
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 7 of 42




        21.     On May 9, 2019, in response to the Journal articles, Care.com announced that it

would now require “in-depth background checks of caregivers and [would conduct] an identity

verification pilot.” In addition, Care.com announced it was “developing a plan to verify the state

licensure information on child-care center listings provided by business owners of such

listings . . .”. This is in stark contrast to its prior representations as being a safe and secure website

and not just another online marketplace.

                                       Jurisdiction and Venue

        22.     The federal claims asserted herein arise under §§ 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5.

        23.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

        24.     This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

        25.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as Care.com is headquartered in this District and conducts

substantial business here. Additionally, many of the acts and practices complained of herein

occurred in substantial part in this District, and witnesses and individual defendants are located in

Massachusetts.

        26.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited


                                                    7
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 8 of 42




to, the mails, interstate telephone communications and the facilities of the New York Stock

Exchange (“NYSE”), a national securities exchange.

                                              Parties

        27.    Lead Plaintiff Lesedi Toussaint is an individual residing in Queens, New York. Lead

Plaintiff purchased shares of the Company at artificially inflated prices during the Class Period and

has been damaged by Company’s material misrepresentations and omissions of material facts.

        28.    Defendant Care.com, Inc., is incorporated in the State of Delaware and has its

headquarters in Waltham, Massachusetts. The Company’s stock trades on the New York Stock

Exchange under the ticker symbol “CRCM”.

        29.    Defendant Sheila Lirio Marcelo (“Marcelo”) was at all relevant times, Care.com’s

Founder, Chairwoman, and Chief Executive Officer. Defendant Marcelo signed the 2016, 2017,

and 2018 Forms 10-K, as well as the 2Q16, 3Q16, 1Q17, 2Q17, 3Q17, 1Q18, 2Q18, and 3Q18 Forms

10-Q.

        30.    Defendant Michael Echenberg (“Echenberg”) was Care.com’s Chief Financial

Officer from April 2015 until his resignation in June 2019. Defendant Echenberg signed the 2016,

2017, and 2018 Forms 10-K, as well as the 2Q16, 3Q16, 1Q17, 2Q17, 3Q17, 1Q18, 2Q18, and 3Q18

Forms 10-Q.

        31.    Collectively, Marcelo and Echenberg are referred to throughout this complaint as

the “Individual Defendants”.

        32.    The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports,

quarterly reports, press releases, investor presentations, and other materials provided to the SEC,

securities analysts, money and portfolio managers and investors, i.e., the market. The Individual


                                                 8
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 9 of 42




Defendants authorized the publication of the documents, presentations, and materials alleged

herein to be misleading prior to its issuance and had the ability and opportunity to prevent the

issuance of these false statements or to cause them to be corrected. Because of their positions with

the Company and access to material non-public information available to them, but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public and that the positive representations being made were

false and misleading. The Individual Defendants are liable for the false statements pleaded herein.

                                     Confidential Witnesses

       33.     Confidential Witness #1 (“CW1”) is a former employee of Care.com who worked

as a Member Review Supervisor from August 2016 until April 2017. CW1 reported to Kimmie

Rose, Care.com’s Director of Customer Operations, who oversaw the Member Review

Supervisors. CW1 previously worked as a Care.com Training and Quality Supervisor from April

2015 until August 2016. In that role, CW1 reported to Sara Caputo, Care.com’s Training Manager.

CW1 also worked as a Care.com Member Care Quality Control Specialist from December 2014

until April 2015, and as a Care.com Member Care Email Representative from February 2012 until

December 2014. As a Member Review Supervisor, CW1 regularly conducted reviews of caregivers

who listed their services on Care.com.

       34.     Confidential Witness #2 (“CW2”) was employed at Care.com from March 2011

through June 2019 and held the following positions: 1) Marketing Manager, CRM (Customer

Relationship Management), from February 2016 until June 2019; 2) Associate Marketing

Manager, from February 2015 until February 2016; 3) Senior Marketing Associate, from August

2014 until February 2015; 4) Marketing Associate: Email Production, from August 2013 until




                                                 9
          Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 10 of 42




August 2014; 5) Senior Member Care Representative, from August 2012 until August 2013; and

6) Member Care Representative, from March 2011 until August 2012.

         35.       Confidential Witness # 3 (“CW3”) was employed as a Care.com Public Relations

Manager from May 2014 until January 2015. In that capacity, CW3 reported to Care.com’s

Corporate Communications Manager and Vice President of Public Relations and

Communications.

                                         Substantive Allegations

         36.       Safety has always purportedly been of paramount concern to Care.com and

Marcelo. Along with safety, the breadth of Care.com’s vetted caregiver database was core to the

Company’s success. Examples include:

               •   “[O]ur business is the largest online database of care seeking families and vetted

                   caregivers with more than 5.3 million families and more tha[n] 4.5 million caregivers

                   worldwide.”1

               •   “[W]e believe that we will continue to leverage our 4.7 million vetted caregivers.”2

               •   “So 4.7 million vetted caregivers in our database that allows us to provide” a

                   breadth of options to families.3

               •   “We provide a marketplace for those families to find care. And we have a large

                   vetted set of providers in the 4 million range, cumulatively. . . . We pay a lot of



1
    February 26, 2014 statement made by Defendant Marcelo on 4Q13 earnings call.
2
    May 1, 2014 statement made by Defendant Marcelo on 1Q14 earnings call.
3
 May 19, 2014 statement made by Defendant Marcelo at JPMorgan Global Technology, Media
and Telecom Conference.


                                                      10
          Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 11 of 42




                 attention as new providers are coming in, we vet every provider. We have a team

                 dedicated to vetting new providers and checking out their profile. And we do high-

                 level background checks over certain state and federal databases. . . . [F]or us, safety

                 is really important.”4

             •   “And because we have over 4.9 million vetted caregivers, we are the largest in this

                 space fulfilling a need of specific things that families are looking for. And we make

                 it easy and fast to be able to find care.”5

             •   “From the very beginning, the team was focused on building a large set of vetted

                 caregivers across the country. . . . [E]arly on the team determined that in order to

                 attract families and have them be willing to pay a subscription, you needed this

                 robust set of providers.”6

             •   “With respect to safety and security, it continues to be paramount for us.”7

             •   “[A] solution that makes it quick and easy, that wraps it all in a set of guidelines and

                 a set of services that make safety, security, trust, and reliability front and center . . .

                 that to us is what will separate the winners from the others.”8


4
  May 28, 2014 statement made by Care.com’s former CFO, John Leahy, at the Raymond James
Internet/Software Crossover Conference.
5
 June 3, 2014 statement made by Defendant Marcelo at the Bank of America Merrill Lynch Global
Technology Conference.
6
    August 14, 2014 statement made by John Leahy at the Canaccord Genuity Growth Conference.
7
 June 7, 2016 statement made by Defendant Echenberg at the Stifel Technology Internet & Media
Conference.
8
 December 5, 2016 statement made by Defendant Echenberg at the UBS Global Media and
Communications Conference.


                                                     11
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 12 of 42




             •   “[T]here is a level of background checking that we do in every instance when a

                 caregiver joins the platform.”9

       37.       Defendants sought to “walk a line” of portraying Care.com as a safer and more

secure option than Craigslist or other online listing sites but blurred the line between what

Care.com provided as a baseline screening of all caregivers on its web site and what consumers

were required to pay for on their own. As stated by CW2, “It really boils down to, if you think of

like agencies, caregiver agencies. Their place [is] as an employer to caregivers and they send them

out to people who are hiring them and blah, blah, blah. Care.com is not that. They’re not an agency.

It’s a public listing. I always kind of in my head compare it to like a Yelp or like a food delivery

service, where restaurants can just list themselves. I can go to Grubhub right now and create a

bogus restaurant and say that I deliver hamburgers. Effectively, that’s what the service is on the

surface. That’s what Care.com is. It’s like anyone can go and kind of register an account.”

       38.       Prior to the start of the Class Period, Care.com sought to distinguish itself from

Craigslist and other online classifieds:

             •   “So the options really for families, especially for moms, our biggest competition is

                 really DoItYourself and Craigslist. And they are fairly unsafe options. . . . And

                 because we have over 4.9 million vetted caregivers, we are the largest in this space

                 fulfilling a need of specific things that families are looking for. . . . Again our biggest

                 competition is DoItYourself and Craigslist. It’s my dream hopefully one day to




9
 December 5, 2017 statement made by Defendant Echenberg at the UBS Global Media and
Communications Conference.


                                                    12
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 13 of 42




                 convince Craig to actually take care off of his vertical because it’s not as safe. But

                 we will see how he thinks about democratizing content in that way.”10

             •   “So care is the most important thing, decision that families are making. . . . Because

                 prior to Care.com, the Yellow Pages are going out of business; they are actually

                 nonexistent anymore. Online classifieds, Craigslist aren’t very safe.”11

       39.       Defendants continued to distinguish Care.com from Craigslist and other online

classifieds throughout the Class Period.

                               The False and Misleading Statements

       40.       On May 23, 2016 Marcelo appeared at a JP Morgan Technology, Media and

Telecom Conference and stated that Care.com had “about 7 million caregivers that we have vetted

. . . . [W]e continue to invest [in safety] and it has been the baseline product from day one, invested

in background checking that include national criminal record [and] sexual offender registry.”

       41.       This statement was materially misleading as it suggested that all 7 million caregivers

on the web site were vetted by Care.com. As Marcelo subsequently admitted, this was false as

Care.com did not vet all of its caregivers and admittedly did no vetting of the day care centers

Care.com itself listed on its web site to generate web site traffic. The 7 million caregivers included

the unvetted day care centers.

       42.       On June 29, 2016, Care.com conducted an investor presentation, which was

accompanied by a slide deck highlighting Care.com’s current success and future prospects. In the


10
 June 3, 2014 statement made by Defendant Marcelo at the Bank of America Merrill Lynch Global
Technology Conference.
11
  August 5, 2014 statement made by Defendant Marcelo at the Needham Interconnect
Conference.


                                                   13
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 14 of 42




slide produced below, Care.com purports to inform investors of the Company’s advantages over

its competitors and alternatives. The last item on the slide is a comparison to online classifieds,

which Care.com claims suffer from a “lack of trust and quality” while its platform offers “Trust

& Quality.”




       43.     The image used by Care.com to depict “Online Classifieds” is a computer with the

screen set to a page that is nearly identical to the unmistakable home-page for Craigslist. In other

words, Care.com purported to differentiate itself from other online websites that simply allow for

online ads. Care.com sought to portray itself as providing customers with the trust and quality

lacking by Craigslist.

       44.     Another slide in the presentation titled “Highlights” purports to inform investors

of Care.com’s key qualities. With regard to trustworthiness, the slide reads:




                                                14
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 15 of 42




       45.     On July 28, 2016, Care.com conducted an investor presentation, accompanied by a

slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       46.     On November 1, 2016, Care.com conducted an investor presentation, accompanied

by a slide deck, which contained slides comparing the Company to online classifieds and touting

the trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       47.     On December 5, 2016, Defendant Echenberg presented at the UBS Global Media

and Communications Conference. In response to a question about how Care.com planned to

increase its market share against its competitors, Defendant Echenberg answered in pertinent part:

               Very similar story in family care, where again, we're the largest
               player in the space. We believe, based on our analysis, that privately
               held -- that Sittercity is the next largest player, and we believe that
               they are less than half our size. And then you've got folks like
               UrbanSitter and Wondersitter, both of which are considerably
               smaller than SitterCity. They are too happy to take share from them.
               But the much bigger prize is how we demonstrate that we deliver
               value above and beyond what you would get trying to do it yourself.

               You look to classified ads and Craigslist, where the quality
               control isn't necessarily there, and the ease of use isn't necessarily
               there. Of course there are nanny agencies that have much higher
               price points and more limited selection. And then you've got—a lot
               of people, particularly before they have kids, and I was in this boat—
               they think, oh, friends and family. Look at all these people in my life
               who have kids, and they seem like they're making it all work.

               The thing that you come to realize: even the people who are closest
               to you, they're probably going to hoard their favorite caregivers
               because they want them to be available when they need them. And
               so they are not going to happily hand them over.




                                                 15
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 16 of 42




                 And so a solution that makes it quick and easy, that wraps it all in a
                 set of guidelines and a set of services that make safety, security,
                 trust, and reliability front and center; and that delivers value
                 through the match but then beyond the match as well, that to us is
                 what will separate the winners from the others.

       48.       On March 9, 2017, Care.com conducted an investor presentation, accompanied by

a slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       49.       On March 9, 2017, Care.com filed on Form 10-K with the SEC its annual report for

the period ended December 31, 2016, which stated under the subheading “Our Competition”:

                 With respect to our consumer matching solutions we compete for
                 members with traditional offline consumer resources, online job
                 boards and other online care marketplaces. We also compete for
                 a share of the overall recruiting and advertising budgets of care-
                 related businesses with traditional, offline media companies and
                 other Internet marketing providers. The principal competitive
                 factors in this market include:

             •    network size and quality of caregivers and families;

             •    product reliability, features, effectiveness and efficiency;

             •    the quality and completeness of family job postings and caregiver
                  profiles;

             •    product line breadth and applicability;

             •    affordability and value of the products provided;

             •    reliability of safety and security measures;

             •    the performance and reliability of a mobile solution;

             •    international footprint; and

             •    brand awareness and reputation.




                                                   16
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 17 of 42




               Our principal competitors in this market are other online care
               marketplaces, such as Sittercity and UrbanSitter, and online
               classifieds, such as Craigslist. Our principal competitor in our
               employer channel is Bright Horizons. In the consumer pay markets,
               Care.com HomePay competes with similar products offered by
               4nannytaxes.com and GTM Payroll Services. We believe we
               generally compete favorably with our competitors on the basis
               of our scale, trusted brand and member experience.

       50.     On May 3, 2017, Care.com conducted an investor presentation, accompanied by a

slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       51.     On August 10, 2017, Care.com conducted an investor presentation, accompanied

by a slide deck, which contained slides comparing the Company to online classifieds and touting

the trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       52.     On November 2, 2017, Care.com conducted an investor presentation, accompanied

by a slide deck, which contained slides comparing the Company to online classifieds and touting

the trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       53.     On February 27, 2018, Care.com conducted an investor presentation, accompanied

by a slide deck, which contained slides comparing the Company to online classifieds and touting

the trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       54.     On February 27, 2018, Care.com filed on Form 10-K with the SEC its annual report

for the period ended December 30, 2017, which stated under the subheading “Our Competition”:

               With respect to our consumer matching solutions we compete for
               members with traditional offline consumer resources, online job
               boards and other online care marketplaces. We also compete for
               a share of the overall recruiting and advertising budgets of care-
               related businesses with traditional, offline media companies and
               other Internet marketing providers. The principal competitive
               factors in this market include:



                                                17
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 18 of 42




             •    network size and quality of caregivers and families;

             •    product reliability, features, effectiveness and efficiency;

             •    the quality and completeness of family job postings and caregiver
                  profiles;

             •    product line breadth and applicability;

             •    affordability and value of the products provided;

             •    reliability of safety and security measures;

             •    the performance and reliability of a mobile solution;

             •    international footprint; and

             •    brand awareness and reputation.

                 Our principal competitors in this market are other online care
                 marketplaces, such as Sittercity and UrbanSitter, and online
                 classifieds, such as Craigslist. Our principal competitor in our
                 employer channel is Bright Horizons. In the consumer pay markets,
                 Care.com HomePay competes with similar products offered by
                 4nannytaxes.com and GTM Payroll Services. We believe we
                 generally compete favorably with our competitors on the basis
                 of our scale, trusted brand and member experience.

       55.       On May 8, 2018, Care.com conducted an investor presentation, accompanied by a

slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       56.       On July 30, 2018, Care.com conducted an investor presentation, accompanied by a

slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       57.       On November 8, 2018, Care.com conducted an investor presentation, accompanied

by a slide deck, which contained slides comparing the Company to online classifieds and touting

the trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.



                                                  18
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 19 of 42




       58.       On March 7, 2019, Care.com conducted an investor presentation, accompanied by

a slide deck, which contained slides comparing the Company to online classifieds and touting the

trustworthiness of Care.com’s brand, identical to the slides described in ¶¶ 42-44, above.

       59.       On March 7, 2019, Care.com filed on Form 10-K with the SEC its annual report for

the period ended December 29, 2018, which stated under the subheading “Our Competition”:

                 With respect to our consumer matching solutions we compete for
                 members with traditional offline consumer resources, online job
                 boards and other online care marketplaces. We also compete for
                 a share of the overall recruiting and advertising budgets of care-
                 related businesses with traditional, offline media companies and
                 other Internet marketing providers. The principal competitive
                 factors in this market include:

             •    network size and quality of caregivers and families;

             •    product reliability, features, effectiveness and efficiency;

             •    the quality and completeness of family job postings and caregiver
                  profiles;

             •    product line breadth and applicability;

             •    affordability and value of the products provided;

             •    reliability of safety and security measures;

             •    the performance and reliability of a mobile solution;

             •    international footprint; and

             •    brand awareness and reputation.

                 Our principal competitors in this market are other online care
                 marketplaces, such as Sittercity and UrbanSitter, and online
                 classifieds, such as Craigslist. Our principal competitor in our
                 employer channel is Bright Horizons. In the consumer pay markets,
                 Care.com HomePay competes with similar products offered by
                 4nannytaxes.com and GTM Payroll Services. We believe we
                 generally compete favorably with our competitors on the basis
                 of our scale, trusted brand and member experience.



                                                   19
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 20 of 42




       60.     The statements identified in paragraphs 42 to 59 were false and misleading when

made. While Care.com sought to distinguish itself from Craigslist and other online care giver

marketplaces because of its commitment to safety and security measures, in fact, as Marcelo

admitted, Care.com was just like other online marketplaces, likening Care.com to Indeed and

LinkedIn, and conceded that Care.com did not screen all of its caregivers. The Company itself

admitted as much when it modified its policies and procedures to require all caregivers be vetted

before they could be listed on the Care.com website. The only real difference between Care.com

and Craigslist is that Care.com offered a service by which its customers could pay for background

checks of caregivers, whereas Craigslist was transparent in its business practices that it did not

undertake any vetting or verification of listings on its web site. Defendants misled investors as to

the basic vetting procedures utilized by Care.com and when Care.com’s actual vetting practices

were exposed by the Wall Street Journal, Care.com changed its practices to pre-screen all

caregivers, greatly increasing its costs, margins and profitability thereby misleading investors.

                                The False and Misleading 10-Qs

       61.     On July 27, 2016, Care.com filed on Form 10-Q with the SEC its quarterly report

for the period ended June 25, 2016, which stated in pertinent part:

               We also serve employers by providing access to certain of our
               products and services to employer-sponsored families. In addition,
               we serve care-related businesses—such as day care centers,
               nanny agencies and home care agencies—who wish to market their
               services to our care-seeking families and recruit our caregiver
               members. These businesses improve our member experience by
               providing additional caregiving choices for families and employment
               opportunities for caregivers.

       62.     On November 1, 2016, Care.com filed on Form 10-Q with the SEC its quarterly

report for the period ended September 24, 2016, which stated in pertinent part:



                                                 20
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 21 of 42




               We also serve employers by providing access to certain of our
               products and services to employer-sponsored families. In addition,
               we serve care-related businesses—such as day care centers,
               nanny agencies and home care agencies—who wish to market their
               services to our care-seeking families and recruit our caregiver
               members. These businesses improve our member experience by
               providing additional caregiving choices for families and employment
               opportunities for caregivers.

       63.     On May 3, 2017, Care.com filed on Form 10-Q with the SEC its quarterly report for

the period ended April 1, 2017, which stated in pertinent part:

               We also serve employers through our Care@Work offering by
               providing access to certain of our products and services, including
               back-up care for children and seniors, to employer-sponsored
               families. In addition, we serve care-related businesses—such as
               day care centers, nanny agencies and home care agencies—who
               wish to market their services to our care-seeking families and
               recruit our caregiver members. These businesses improve our
               member experience by providing additional caregiving choices for
               families and employment opportunities for caregivers.

       64.     On August 10, 2017, Care.com filed on Form 10-Q with the SEC its quarterly report

for the period ended July 1, 2017, which stated in pertinent part:

               We also serve employers through our Care@Work offering by
               providing access to certain of our products and services, including
               back-up care for children and seniors, to employer-sponsored
               families. In addition, we serve care-related businesses—such as
               day care centers, nanny agencies and home care agencies—who
               wish to market their services to our care-seeking families and
               recruit our caregiver members. These businesses improve our
               member experience by providing additional caregiving choices for
               families and employment opportunities for caregivers.

       65.     On November 2, 2017, Care.com filed on Form 10-Q with the SEC its quarterly

report for the period ended September 30, 2017, which stated in pertinent part:

               We also serve employers through our Care@Work offering by
               providing access to certain of our products and services, including
               back-up care for children and seniors, to employer-sponsored
               families. In addition, we serve care-related businesses—such as


                                                 21
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 22 of 42




               day care centers, nanny agencies and home care agencies—who
               wish to market their services to our care-seeking families and
               recruit our caregiver members. These businesses improve our
               member experience by providing additional caregiving choices for
               families and employment opportunities for caregivers.

       66.     On May 9, 2018, Care.com filed on Form 10-Q with the SEC its quarterly report for

the period ended March 31, 2018, which stated in pertinent part:

               We also serve employers by providing access to certain of our
               products and services to employer-sponsored families. In addition,
               we serve care-related businesses—such as day care centers,
               nanny agencies and home care agencies—who wish to market their
               services to our care-seeking families and recruit our caregiver
               members. These businesses improve our member experience by
               providing additional caregiving choices for families and employment
               opportunities for caregivers.

       67.     On July 30, 2018, Care.com filed on Form 10-Q with the SEC its quarterly report

for the period ended June 30, 2018, which stated in pertinent part:

               We also serve employers through our Care@Work offering by
               providing access to certain of our products and services, including
               back-up care for children and seniors, to employer-sponsored
               families. In addition, we serve care-related businesses—such as
               day care centers, nanny agencies and home care agencies—who
               wish to market their services to our care-seeking families and
               recruit our caregiver members. These businesses improve our
               member experience by providing additional caregiving choices for
               families and employment opportunities for caregivers.

       68.     On November 8, 2018, Care.com filed on Form 10-Q with the SEC its quarterly

report for the period ended September 29, 2018, which stated in pertinent part:

               We also serve employers through our Care@Work offering by
               providing access to certain of our products and services, including
               back-up care for children and seniors, to employer-sponsored
               families. In addition, we serve care-related businesses—such as
               day care centers, nanny agencies and home care agencies—who
               wish to market their services to our care-seeking families and
               recruit our caregiver members. These businesses improve our



                                                22
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 23 of 42




               member experience by providing additional caregiving choices for
               families and employment opportunities for caregivers.

       69.     Each of the statements identified in paragraphs 61 to 68, in each of the identified

Form 10-Qs, were materially false and misleading when made and/or omitted to disclose material

facts necessary to make the statements made not misleading. Each time Care.com disclosed in its

identified Form 10-Qs that it served “day care centers” “who wish to market their services to our

care-seeking families” it misled investors as it was not the day care centers that wished to market

their services but, instead, Care.com that unilaterally listed the day care centers on its website for

the purpose of increasing the number of listings on its website and generating site traffic. Care.com

omitted to disclose the material facts that none of these day care centers were vetted or screened

by Care.com, despite Defendants repeated statements regarding the importance of safety and how

Care.com was unlike other online listing sites, such as Craigslist, which Defendants characterized

as unsafe and unreliable. In fact, Defendants subsequently admitted, after the Wall Street Journal

investigation, that Care.com listed day care centers on its web site and performed no background

screening or vetting of those sites and, eventually admitted, that it would begin to vet day care

centers for, among other things, state licensures.

                             The False and Misleading Form 10-Ks

       70.     On March 9, 2017, Care.com filed on Form 10-K with the SEC its annual report for

the period ended December 31, 2016, which stated in pertinent part:

               We have invested in building a differentiated member experience for
               finding and managing care. This investment includes the ongoing
               prioritization of features and processes that we believe contribute to
               the quality of our marketplace. Examples of these investments
               include the review of all job and profile postings for suspicious or
               inappropriate content, tools for members to review and report other
               members, a monitored messaging system that allows members to
               communicate without sharing their personal email, the proactive


                                                 23
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 24 of 42




              screening of certain member information against various
              databases and other sources for criminal or other inappropriate
              activity, the use of technology to help identify and prevent
              inappropriate activity through our platform and a safety center
              that provides resources and information designed to help families
              and caregivers make more informed hiring and job selection
              decisions [.] We believe these product investments, combined with
              our investments in national brand advertising and our domain name
              itself, have established the Care.com brand as a leading and trusted
              brand for finding care.

              (emphasis added).

       71.    On February 27, 2018, Care.com filed on Form 10-K with the SEC its annual report

for the period ended December 30, 2017, which stated in pertinent part:

              We have invested in building a differentiated member experience for
              finding and managing care. This investment includes the ongoing
              prioritization of features and processes that we believe contribute to
              the quality of our marketplace. Examples of these investments
              include the review of all job and profile postings for suspicious or
              inappropriate content, tools for members to review and report other
              members, a monitored messaging system that allows members to
              communicate without sharing their personal contact information,
              the proactive screening of certain member information against
              various databases and other sources for criminal or other
              inappropriate activity, the use of technology to help identify and
              prevent inappropriate activity through our platform and a safety
              center that provides resources and information designed to help
              families and caregivers make more informed hiring and job selection
              decisions [.] We believe these product investments, combined with
              our investments in national brand advertising and our domain name
              itself, have established the Care.com brand as a leading and trusted
              brand for finding care.

              (emphasis added)

       72.    On March 7, 2019, Care.com filed on Form 10-K with the SEC its annual report for

the period ended December 29, 2018, which stated in pertinent part:

              We have invested in building a differentiated member experience for
              finding and managing care. This investment includes the ongoing
              prioritization of features and processes that we believe contribute to


                                               24
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 25 of 42




               the quality of our marketplace. Examples of these investments
               include the review of all job and profile postings for suspicious or
               inappropriate content, tools for members to review and report other
               members, a monitored messaging system that allows members to
               communicate without sharing their personal contact information,
               the proactive screening of certain member information against
               various databases and other sources for criminal or other
               inappropriate activity, the use of technology to help identify and
               prevent inappropriate activity through our platform and a safety
               center that provides resources and information designed to help
               families and caregivers make more informed hiring and job selection
               decisions [.] We believe these product investments, combined with
               our investments in national brand advertising and our domain name
               itself, have established the Care.com brand as a leading and trusted
               brand for finding care.

               (emphasis added)

       73.     In addition, each of the statements identified in paragraphs 70 to 72, in each of the

identified Form 10-Ks, that Care.com performed “proactive screening of certain member

information against various databases and other sources for criminal or other inappropriate

activity, the use of technology to help identify and prevent inappropriate activity through our

platform” was materially false and misleading when made. Defendants misled investors as to the

basic vetting procedures utilized by Care.com, omitting to disclose that Care.com did allow certain

caregivers to list on its web site prior to being vetted and failed to specify that only if customers

paid for a comprehensive background check did Care.com provide full background screening

including criminal background checks. When Care.com’s actual vetting practices were exposed by

the Wall Street Journal, Care.com changed its practices to pre-screen all caregivers, greatly

increasing its costs, margins and profitability thereby misleading investors.

       74.     Indeed, Marcelo subsequently admitted that Care.com relied on a model of “shared

responsibility” for caregiver vetting with Care.com offering customers the ability to purchase

enhanced security screening, and not that Care.com “proactively” screened “member


                                                 25
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 26 of 42




information against various databases.” This type of screening was not proactive but, instead, only

if requested and purchased by a family.

       75.     Care.com also subsequently admitted, on May 9, 2019, that it would begin to vet

potential caregivers through their social security numbers, “in-depth background check[s] that

includes federal and county-level criminal records checks dating back seven years. These

background checks will be paid for by Care.com . . .”.

       76.     Finally, CW 1, who worked as a review supervisor from August 2016 through April

2017 said that background checks involving caregivers “was really mostly like Facebook and then

they would have a few Google searches of like a person’s name plus arrests.” Nothing more.

                          The False and Misleading Risk Disclosures

       77.     Care.com purported to warn its investors about the risk of adverse or negative

publicity. As disclosed in its 2017 Form 10-K at 15:

               Our business depends on the strength of our brand. If the services we
               provide fail to meet our members’ expectations, or if inappropriate
               actions by certain of our members is attributed to us, our brand may
               be damaged, and we may be unable to maintain or expand our base
               of members and paying families.

               The strength of our brand is essential to our business. Member
               awareness, and the perceived value, of our brand depends largely on
               the success of our marketing efforts and the ability of our members
               to have a consistent, high-quality experience with our service. As a
               result, we must ensure that our new and existing members are
               satisfied with our products and services. Complaints, negative
               views, or negative publicity regarding our products or services,
               irrespective of their validity, could diminish members’ confidence
               in and the use of our platform and adversely impact our brand. For
               example, like many subscription businesses, some members make
               negative comments about the auto-renew nature of our paid
               subscriptions in online forums and other public venues. In addition,
               news reports have been published in the past raising concerns about
               the background check services offered through our platform.



                                                26
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 27 of 42




               In addition, our member experience extends beyond the products
               and services that we offer through our website and to the point of
               service. As a result, inappropriate, illegal or otherwise harmful acts
               by caregivers or families, even if only by one or a small number of
               our members and even if such acts are outside of our control, could
               result in negative publicity or legal action that could have a
               significant negative impact on our brand. For example, in recent
               years there has been an increase in fraud perpetrated against
               caregivers who seek employment on sites such as ours, and
               Care.com has been featured in news reports regarding these scams.
               There also have been news reports of alleged criminal conduct by
               caregivers against families they met through our site, including
               conduct resulting in death, and in some cases, lawsuits have been
               filed against Care.com relating to such conduct. If a decision were
               rendered against us in a lawsuit of this type, we may incur further
               negative publicity, incremental costs and this could have an adverse
               effect on our financial statements. If our efforts to promote and
               maintain our brand are not successful or if our member experience
               is not otherwise positive, our operating results and our ability to
               attract and retain members may be adversely affected.

       78.     Care.com similarly purported to warn its investors about the risk of adverse or

negative publicity as disclosed in its 2018 Form 10-K at 16:

               Our business depends on the strength of our brand. If we are the
               subject of negative publicity, if the services we provide fail to meet
               our members’ expectations, or if inappropriate actions by certain of
               our members are attributed to us, or if we are the target of lawsuits
               or investigations, our brand may be damaged, and we may be unable
               to maintain or expand our base of members and paying families.

               The strength of our brand is essential to our business. Member
               awareness, and the perceived value, of our brand depends largely on
               the success of our marketing efforts and the ability of our members
               to have a consistent, high-quality experience with our service. As a
               result, we must ensure that our new and existing members are
               satisfied with our products and services. Negative publicity,
               complaints or negative views regarding our products or services,
               irrespective of their validity, could diminish members’ and
               prospective members’ confidence in and the use of our platform and
               adversely impact our brand. For example, we have in the past been,
               and may in the future be, the subject of media reports that cast our
               business practices or the products and services we provide in a
               negative light. We have been the subject of media reports that have


                                                27
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 28 of 42




               criticized our ability to detect and remove bad actors from our site.
               There have also been news reports of alleged criminal conduct by
               caregivers against families they met through our site, including
               sexual abuse and conduct resulting in death, and in some cases
               lawsuits have been filed against Care.com relating to such conduct.
               In addition, in recent years there has been an increase in fraud
               perpetrated against caregivers who seek employment opportunities
               on sites such as ours, and Care.com has been featured in news
               reports regarding these scams. Regardless of the accuracy of these
               reports, the validity of their claims or our response, such reports may
               have the effect of undermining confidence in our brand or increasing
               the perceived risk of using our services, which could affect our
               ability to attract and retain paying members and, as a result,
               negatively impact our results of operations. Even if the effect of such
               reports on our results of operations is limited, the perception that
               they could negatively impact our business could cause a decline in
               the price of our stock disproportionate to the actual harm caused.

       79.     There can be no doubt that Defendants were well aware that negative publicity

surrounding Care.com, including negative publicity regarding its safety vetting and procedures,

would have a negative impact on Care.com and its stock price. Yet, while Defendants purported to

warn investors of this risk, these Defendants were putting Care.com in the cross-hairs of the very

risk they warned about: adding tens of thousands of unvetted and unscreened day care centers to

its web site for the sole purpose of increasing the size of its offerings and web site traffic. This

practice made Care.com no different than Craigslist which Defendants repeatedly sought to

distinguish themselves from as an unsafe and unreliable classified ad service. Plus, Defendants

opened Care.com up to negative publicity by undertaking perfunctory, at best, pre-screening of

caregivers on its website. Despite repeated claims of having millions of “vetted” caregivers on its

platform, Care.com did not undertake a thorough screening of caregivers but, instead, relied on a

model of “shared responsibility,” meaning customers could either conduct their own background

checks or pay Care.com to do so. The only distinction between Care.com and Craigslist was that

Care.com offered to perform the background checks for a fee but, just like Craigslist, did little, if


                                                 28
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 29 of 42




any, screening of its caregivers. This purported risk disclosure omitted to disclose the material

facts that Care.com knew full well that it operated in a manner that would severely harm its value

if, and when, the public learned the truth about its business practices.

                The Truth Is Revealed: Care.com Admits Its Prior Screening
             Practices Were Deficient and It Did Not Screen Day Care Providers

       80.     On March 8, 2019, the truth about Care.com’s ineffective screening practices began

to emerge when the Wall Street Journal published an article titled “Care.com Puts Onus on

Families to Check Caregivers’ Backgrounds – With Sometimes Tragic Outcomes.” The article

described how caregivers in the U.S. “who had police records were listed on Care.com and later

were accused of committing crimes while caring for customers’ children or elderly relatives…”

These alleged crimes included theft, child abuse, sexual assault and murder. The article further

explained that “Care.com largely leaves it to families to figure out whether caregivers it lists are

trustworthy. It does what it calls ‘preliminary screening’ of them, which isn’t a full background

check, and doesn’t verify credentials. It does no vetting of day-care centers listed on its site.”

(Emphasis added.)

       81.     Rebutting any notion that safety is “paramount” to Care.com, the article revealed

a deeply disturbing story:

               In Seattle a year ago, police responded to a call saying a babysitter
               had been stroking the vaginal area and buttocks of a 7-year old girl in
               his care, police and court records show. The babysitter remained on
               Care.com’s site for weeks, during which time he allegedly also
               molested a young boy and his friend, based on a second police report.

               On March 28, 2018, Care.com emailed clients who might have used
               the caregiver, Colin Cutler, saying he had been removed from its
               website. The email went out about seven weeks after the initial
               police report.




                                                 29
          Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 30 of 42




                Jen Walsh, who had found Mr. Cutler on Care.com and used him to
                care for her 9-year-old son, overlooked the email, which didn’t
                include Mr. Cutler’s name in the subject line and was one of many
                emails customers receive. The body of the email named him and
                gave possible reasons for a caregiver to be removed, without saying
                which if any applied to Mr. Cutler.

                Ms. Walsh said she didn’t learn of his alleged assaults until she
                Googled his name months later while looking for his contact
                information. At that point, local news media had already reported
                allegations against him.

                “I was literally paying [Care.com] every month and they don’t even
                call me about this,” Ms. Walsh said.

          82.   In contrast to Care.com’s repeated claims that it was an industry leader when it

comes to safety, the article also revealed that the Company’s screening practices fall far short of

others:

                Care.com’s screening practices set it apart from some companies in
                the gig economy, in which online platforms connect independent
                workers with short-term assignments. The dog-walking site Rover,
                food-delivery startup DoorDash and handyman-finer TaskRabbit all
                require workers to share their Social Security numbers and pass
                company-provided background checks before being approved for
                assignments. Uber Technologies, Inc., which has been the subject of
                criticism for how it monitors drivers, last year began to include
                continuing background checks on workers in the U.S. in addition to
                initial screening.

                A firm called CareLinx that focuses on senior care runs background
                checks on all caregivers, who pay about 20% of the cost, said Chief
                Executive Sherwin Sheik. The policy “cuts off my growth and the
                profitability of our company goes down,” he said. “It’s not cheap.”
                Care.com said CareLinx has a model more like a caregiver agency
                rather than just a website.

          83.   In direct contradiction to the Company’s previous claims about the competitive

advantages Care.com held over its competitors, including online classified ads and Craigslist, due

to the importance of safety and trust—areas where Care.com claimed to be a leader—the Wall




                                                30
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 31 of 42




Street Journal article revealed Care.com’s response to CareLinx: “Care.com said CareLinx has a

model more like a caregiver agency rather than just a website.”

       84.     With respect to the multitude of crimes and tragedies that users of Care.com’s

services suffered, the article noted, “Some incidents sparked conversations among senior

employees about the company’s approach to background checks, said people close to the

company.”

       85.     The article also provided: “Ms. Marcelo said Care.com is always looking to

improve its processes but has never considered changing its marketplace platform to include

running in-depth background checks on all caregivers. She said doing that would mean raising

prices and making them too high for many families.”

       86.     Marcelo is quoted in the Journal article as saying that the Care.com website is

designed for “shared responsibility overall,” with families having the option to pay for more

screening. “Care.com is a marketplace platform, like Indeed or LinkedIn. Like those services, we

do not generally verify the information posted by users, interview users or conduct

employment-level background checks.” The Journal article further reported that “Care.com

contracts with third-party vendors to do background checks when families order them. Information

found in such a check is provided to the family, who can decide whether to share it.”

       87.     Concerning Care.com’s day care center listings, the article revealed:

               The Journal found hundreds of instances in which day-care centers
               appeared to be falsely listed on Care.com as being licensed. The
               Journal cross-referenced phone numbers, addresses and facility
               names with records of licensed child-care providers from the five
               states with the most day-care providers returned by Care.com
               search results: California, Texas, Pennsylvania, Florida and New
               York.




                                               31
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 32 of 42




               In Pennsylvania and Florida—the states with the most
               comprehensive data—a total of nearly 3,000 caregivers were shown
               on Care.com profiles as licensed by the state. The Journal couldn’t
               locate records for 22% of them in databases maintained by agencies
               charged with overseeing child-care facilities. The Journal found by
               contacting day-care centers that some appeared not to exist or not to
               be aware that they were on the site.

       88.     On March 11, 2019, prior to the opening of trading, Care.com issued a Form 8-K in

which it stated the following:

               While the Company will continue to allow newly-enrolling
               caregivers to prepare applications to jobs and complete their
               profiles, the Company is updating its practices to no longer release
               any applications or permit those caregivers to send messages on the
               platform until the completion of its preliminary screening processes.

               In addition, the Company announced changes to its practices related
               to small and medium-sized business listings on its consumer
               marketplace. Like other digital platforms, the Company had used
               publicly available data to create directory listings for small and
               medium-sized businesses that provide childcare services. To
               enhance the quality and accuracy of the directory, the Company
               allowed such businesses to claim ownership over the listings the
               Company had created. Recently, the Company removed all listings
               that had not been claimed. In addition, the Company has made more
               prominent its notice to users that it does not verify the credentials
               or licensing information of businesses listed on its consumer
               marketplace.

       89.     Then, on March 31, 2019, the Wall Street Journal published a follow-up article titled

“Care.com Removes Tens of Thousands of Unverified Listings.” The article reported that its

earlier investigation revealed that “hundreds of day-care centers” listed as “state licensed” on the

Care.com website did not appear to be, and that about 46,594 or 72% of unverified day-care center

listings were scrubbed from the Care.com website just before the March 8,, 2019 Wall Street

Journal article was published.




                                                32
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 33 of 42




       90.     The March 8, 2019 Wall Street Journal article revealed that Care.com had received

questions from the Journal about its screening and vetting practices as early as February 2019. It is

more than a reasonable inference that Care.com scrubbed the massive numbers of unverified

daycare centers from its site the day before the article was published in an effort to conceal the fact

that they listed tens of thousands of unverified day care centers. Indeed, Care.com made no

mention of the removal of the listings in its March 7, 2019 press release announcing its fourth

quarter and fiscal 2018 financial results, or its Form 10-K, or its earnings call held that same day.

Nor did Care.com explain that the Journal contacted Care.com and was investigating its vetting

practices. Only after the Journal’s article exposed Care.com did the Company acknowledge the

removal of the listings and take remedial actions to respond to its poor or non-existent vetting

practices and policies.

       91.     Following the release of the Sunday, March 31, 2019, Wall Street Journal article,

which revealed that Care.com scrubbed tens of thousands of day care centers from its web site

prior to the publication of the March 8, 2019 Journal story, the Company’s common stock

declined, closing down almost 7%, to close at $18.45 per share on Monday, April 1, 2019.

                                 Post-Class Period Developments

       92.     On May 9, 2019, Care.com issued a press release, titled “Care.com Enhances Its

Caregiver Screening with in-Depth Background Checks and Expands Safety Expertise on Board,”

stated that it would modify its routing pre-screening background checks:

               Caregiver Background Checks - Care.com's longstanding
               preliminary screening of individual caregivers already includes a
               search of a national criminal database and the National Sex Offender
               Public Website. In the next few months, the Company will begin to
               implement additional screening on caregivers looking to match with
               families through the platform with the improvements to be rolled
               out by the end of the year. The enhancements will include:


                                                  33
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 34 of 42




             •    A Social Security Number verification process for caregivers

             •    An in-depth background check that includes federal and county-
                  level criminal records checks dating back seven years. These
                  checks, which will be paid for by Care.com, will be conducted by a
                  leading provider of background checks and identity services.

             •    Displays of the date of the most recent background check on each
                  caregiver's profile

                 The Company expects to update these caregiver checks annually
                 and will continue to offer additional a la carte background checks for
                 a fee so families can search to get the most current records available.
                 Care.com continues to remind families that running background
                 checks is only one step in their hiring process. The Company
                 encourages its members to visit its Safety Center and review the five-
                 step process for safer hiring.

                 Caregiver Identity Verification - The Company's exploration of
                 identity verification announced in March has resulted in a pilot to be
                 implemented this month and includes facial recognition matched to
                 a government-issued ID. Pending the success of the pilot, the
                 Company will look to expand the use of the technology later this
                 year.

                 Child Care Center Vetting - Care.com is actively developing a plan
                 to verify the state licensure information on child care center listings
                 provided by the business owners of such listings in its free directory.
                 This move follows the Company's announcement in March that it
                 had removed all unclaimed child care center listings from its free
                 digital directory.

       93.       In reporting on these changes the Wall Street Journal published another article

titled “Child-Care Site Care.com Boosts Vetting After Scrutiny.” According to the article,

Care.com said it “would pay a provider of background checks and identity services to conduct

screening of caregivers on its site, such as verifying their social security numbers and checking for

criminal histories.” The article also quoted Defendant Marcelo on Care.com’s planned safety

enhancements: “These investments while substantial in size, are aimed at making our service safer,

increasing value to our customers and clients and enhancing the category leadership of our brand,


                                                   34
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 35 of 42




while ensuring we keep our services affordable for families.” Defendant Marcelo’s statements

establish that Care.com misled investors as to its prior caregiver screening and vetting practices.

       94.     Care.com thus changed its business model and dramatically modified its cost

structure. Previously, investors were led to believe that Care.com vetted all caregivers before their

listing on the web site. Thus, investors priced Care.com stock on the misinformation that

consumers were being offered an economical, yet safe, methodology to select caregivers. Instead,

investors learned that Care.com was not providing the safety screening and vetting procedures it

claimed and that by implementing such procedures, Care.com’s costs would increase and

profitability decrease, negatively affecting the Company’s overall valuation.

       95.     On June 25, 2019, Care.com filed on Form 8-K with the SEC a current report,

which stated in pertinent part that Defendant Echenberg had tendered his resignation from the

Company on June 21, 2019 to be effective on August 30, 2019.

       96.     On August 6, 2019, Care.com filed on Form 8-K with the SEC a current report,

which stated in pertinent part that Defendant Marcelo would be resigning from her post as Chief

Executive Officer of the Company as soon as Care.com found a replacement.

                                 Additional Scienter Allegations

       97.     Marcelo founded Care.com which is a company with one product and one focus: a

website that allows consumers to seek caregivers. Marcelo and Echenberg repeatedly touted the

safety of Care.com, emphasized how Care.com was different than other online marketplaces due

to its safety procedures. Yet, the safety procedures touted by these Defendants were available to

consumers who paid extra for them. Without the extra payments, Care.com was just like Craigslist,

Indeed and LinkedIn.




                                                 35
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 36 of 42




        98.      As a small company with a singular focus, these two Defendants either knew, or

recklessly disregarded, that Care.com did not provide the routine background screening for

caregivers that would make Care.com different and distinct from other online marketplace

websites. Indeed, CW3 stated that Marcelo was a “very hands on” CEO who worked with

Care.com senior management very closely regarding the daily business activities at the Company.

CW3 further related that Marcelo’s priority was in upholding a positive corporate image, while

supporting slipshod business policies at Care.com – “She always stressed to get anybody on the

site in any way, shape or form.”

                                      Class Action Allegations

        99.      Lead Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired the Company’s common stock between May 23, 2016 and April 2, 2019, inclusive.

Excluded from the Class are Defendants, directors and officers of the Company, as well as their

families and affiliates.

        100.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. More than 24 million Care.com shares trade on the New York Stock

Exchange.

        101.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether the Exchange Act was violated by Defendants;

              b. Whether Defendants omitted and/or misrepresented material facts;


                                                  36
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 37 of 42




           c. Whether Defendants’ statements omitted material facts necessary in order to make

               the statements made, in light of the circumstances under which they were made,

               not misleading;

           d. Whether Defendants knew or recklessly disregarded that their statements were

               false and misleading;

           e. Whether the price of the Company’s stock was artificially inflated; and

           f. The extent of damage sustained by Class members and the appropriate measure of

               damages.

       102.    Lead Plaintiff’s claims are typical of those of the Class because Lead Plaintiff and

the Class sustained damages from Defendants’ wrongful conduct alleged herein.

       103.    Lead Plaintiff will adequately protect the interests of the Class and has retained

counsel who are experienced in class action securities litigation. Lead Plaintiff has no interests that

conflict with those of the Class.

       104.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Furthermore, as the damages suffered by individual Class

members may be relatively small, the expense and burden of individual litigation makes it

impossible for members of the Class to individually redress the wrongs done to them. There will

be no difficulty in the management of this action as a class action.

                                          Loss Causation

       105.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Lead Plaintiff and the Class.

       106.    The Friday, March 8, 2019 Wall Street Journal article was published after the

market had closed. Care.com shares, which closed trading at $23.41 per share on March 8, 2019,


                                                  37
          Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 38 of 42




closed trading on the next trading day, Monday, March 11, 2019, at $20.48, a decline of 12.5%. This

decline was attributable to the publication of the Wall Street Journal report.

          107.   Following the release of the Sunday, March 31, 2019, Wall Street Journal article,

which revealed that “hundreds of day-care centers” listed as “state licensed” on the Care.com

website did not appear to be, the Company’s common stock declined. Care.com shares, which had

closed at $19.76 per share on Friday, March 29, 2019, closed at $18.45 per share on Monday, April

1, 2019, a decline of 6.6%. This decline was attributable to the publication of the Wall Street Journal

report.

          108.   On Tuesday April 2, 2019 Care.com closed at $16.64 per share, down from its

closing price of $18.45 per share on April 1, 2019. This decline was attributable to Care.com being

downgraded by analysts because of the scrubbing of day care centers from its web site and the

reporting by the Wall Street Journal, and the news that Best Buy was suspending its relationship

with Care.com due to the Wall Street Journal’s investigative reporting.

                                Fraud on the Market Presumption

          109.   Lead Plaintiff will rely upon the presumption of reliance established by the fraud-

on-the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                 during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                 to misjudge the value of the Company’s common stock; and




                                                  38
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 39 of 42




              e. Lead Plaintiff and other members of the Class purchased the Company’s common

                 stock between the time Defendants misrepresented or failed to disclose material

                 facts and the time that the true facts were disclosed, without knowledge of the

                 misrepresented or omitted facts.

       110.      At all relevant times, the markets for the Company’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC; and

(ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services;

and (iii) the Company was regularly followed by stock market analysts who reported on the events

at the Company and the Company’s stock price reacted to Company specific news. Lead Plaintiff

and the Class relied on the price of the Company’s common stock, which reflected all information

in the market, including the misstatements by Defendants.

                                         No Safe Harbor

       111.      The statutory safe harbor provided for forward-looking statements under certain

conditions do not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking when made or were made

with knowledge as to their falsity.

       112.      To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.




                                                    39
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 40 of 42




                                         Causes of Action

                                          Count I
     Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        113.    Lead Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        114.    During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        115.    Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they (i)

employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

and/or omitted to state material facts necessary to make the statements not misleading; and (iii)

engaged in acts, practices, and a course of business which operated as a fraud and deceit upon those

who purchased or otherwise acquired the Company’s securities during the Class Period.

        116.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for the Company’s common stock. Lead

Plaintiff and the Class would not have purchased the Company’s common stock at the price paid,

or at all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

                                            Count II
                            Violation of § 20(a) of the Exchange Act
                             (Against The Individual Defendants)

        117.    Lead Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.


                                                 40
        Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 41 of 42




       118.    The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions at

the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual Defendants

were provided with or had unlimited access to the documents where false or misleading statements

were made and other statements alleged by Lead Plaintiff to be false or misleading both prior to

and immediately after their publication, and had the ability to prevent the issuance of those

materials or to cause them to be corrected so as not to be misleading.

       119.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein and exercised the same.

       120.    As set forth above, Care.com and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Lead

Plaintiff and other members of the Class suffered damages in connection with their purchases of

the Company’s securities during the Class Period.

                                        Prayer for Relief

       Lead Plaintiff prays for relief and judgment as follows:

       (a) determining that this action is a proper class action pursuant to Rule 23(a) and 23(b)(3)

           of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a




                                                41
         Case 1:19-cv-10628-DJC Document 19 Filed 09/16/19 Page 42 of 42




            certification of Lead Plaintiff as class representative pursuant to Rule 23 of the Federal

            Rules of Civil Procedure and appointment of Lead Plaintiff’s counsel as Lead Counsel;

        (b) awarding compensatory and punitive damages in favor of Lead Plaintiff and the other

            Class members against all Defendants, jointly and severally, for all damages sustained

            as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-

            judgment and post-judgment interest thereon;

        (c) awarding Lead Plaintiff and other members of the Class their costs and expenses in this

            litigation, including reasonable attorneys’ fees and experts’ fees and other costs and

            disbursements; and

        (d) awarding Lead Plaintiff and the other Class members such other relief as this Court may

            deem just and proper.

                                         Demand for Jury Trial

        Lead Plaintiff hereby demands a trial-by-jury in this action of all issues so triable.

September 16, 2019                                  Respectfully submitted,

                                                    /s/ Jeffrey C. Block
             Certificate of Service                 Jeffrey C. Block (BBO #600747)
                                                    Jacob A. Walker (BBO #688074)
 I, Jeffrey C. Block, hereby certify that a copy    Nathaniel Silver (BBO #693968)
 of this document will be sent electronically to    Block & Leviton LLP
 the registered participants as identified on the   260 Franklin Street, Suite 1860
 Notice of Electronic Filing at the time it is      Boston, MA 02110
 filed through the CM/ECF system on
                                                    (617) 398-5600 phone
 September 16, 2019.
                                                    (617) 507-6020 fax
                  /s/ Jeffrey C. Block              jeff@blockesq.com
                  Jeffrey C. Block                  jake@blockesq.com
                                                    nate@blockesq.com

                                                    Lead Counsel for Lead Plaintiff and the Class




                                                    42
